Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or render obvious the reciprocating linear prime mover according to claim 4, specifically where a first part disposed between the first roller and the second roller, wherein the first part is reciprocatingly moved along an X-axis, and the first part comprises at least a first one-way clutch adjacent to an outer side of the first linear part and contacting therewith, and at least a second one-way clutch adjacent to an outer side of the second linear part and contacting therewith, and the first one-way clutch and the second one-way clutch rotate in a same second rotation direction D2. The examiner considers USPN 5,979,922 to be the most relevant piece of prior art, but differs from the claimed invention as the first part that reciprocates lacks the one way clutches defined the claims. Instead, the one way clutch of the ‘922 patent is located on the output of the mechanism. To modify the prior art exactly as applicant claims would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658